Citation Nr: 0021758	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  93-04 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
variously diagnosed as pulmonary fibrosis, emphysema, and 
chronic obstructive pulmonary disorder (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1955.  

This case is before the Board of Veterans' Appeals on appeal 
from a December 1992 rating decision by the RO in Houston, 
Texas, which denied service connection for a pulmonary 
disorder on the merits, to include as due to claimed 
gasoline/toxin exposure in service.  In July 1993, the 
veteran testified at a personal hearing at the RO before a 
Member of the Board.  In August 1995, the Board remanded this 
case to the RO for further development which was thereafter 
accomplished.  The veteran subsequently asserted that his 
pulmonary condition was due to asbestos exposure.  As noted 
in the August 1996 supplemental statement of the case, the RO 
considered this theory of entitlement, but continued the 
denial of the claim.  

Subsequently, the Member of the Board who held the July 1993 
hearing left employment with the Board and the veteran was 
notified that he was entitled to another personal hearing 
before a Member of the Board, if he so desired.  The veteran 
indicated that he was interested in testifying at another 
hearing.  As such, in September 1997, his case was remanded 
to the RO for him to be scheduled for another hearing.  In 
December 1997, he testified at another hearing before an 
Acting Member of the Board sitting in Washington, D.C., via 
videoconference from the RO.  In May 1998, the case was 
remanded again to the RO for further development which was 
thereafter accomplished.  

In June 1999, the veteran asserted that his pulmonary 
disorder was s secondary to nicotine dependence and tobacco 
use in service.  In an October 1999 rating decision, the RO 
denied this issue as not well grounded.  Unfortunately, 
thereafter, the Acting Member of the Board who held the 
December 1997 videoconference hearing left employment with 
the Board and the veteran was notified that he was entitled 
to another personal hearing before a Member of the Board, if 
he so desired.  The veteran indicated that he was interested 
in testifying at another hearing.  As such, in February 2000, 
his case was remanded to the RO for him to be scheduled for 
another hearing.  In June 2000, the veteran testified at 
another hearing before the undersigned Member of the Board at 
the RO.  

The Board notes that following the June 2000 hearing, 
additional evidence was submitted to the Board per 38 C.F.R. 
§ 20.1304 which consisted of duplicate lay statements and a 
new statement from a private physician.  While the veteran 
has not waived RO jurisdiction of that evidence, the Board 
has only considered such evidence for the limited purpose of 
determining whether the claim is well grounded; the evidence 
will be remanded, along with the other evidence of record, 
for RO consideration of the claim on the merits.  

FINDING OF FACT

The veteran's claim for service connection for a pulmonary 
disorder, variously diagnosed as pulmonary fibrosis, 
emphysema, COPD, is plausible.


CONCLUSION OF LAW

The claim for service connection for a pulmonary disorder, 
variously diagnosed as pulmonary fibrosis, emphysema, and 
COPD, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, during his three personal hearings and in 
correspondence of record, the veteran has advanced several 
different contentions regarding the etiology of his claimed 
pulmonary disorder.  The veteran basically contends that he 
has a pulmonary disorder which is related to service.  He 
alternatively asserts that his pulmonary disability 
originated in service or resulted due to his claimed exposure 
to gasoline toxins in service or resulted due to his claimed 
exposure to asbestos in service or developed as secondary to 
claimed nicotine dependence and tobacco use in service.  

Background

The veteran's service medical records do not reflect 
complaints, findings, or a diagnosis of a pulmonary disorder 
during service.  Following service, VA and private records 
reflect that the first apparent diagnosis of a pulmonary 
disorder occurred in 1983.  Specifically, a September 7, 1989 
VA x-ray report notes that the veteran had nonspecific 
fibrosis which had "somewhat increased" since 1983.  Thus, 
it is apparent that he had nonspecific fibrosis since 1983.  
There is no diagnosis of a pulmonary disorder prior to that 
time.  

As noted, VA and private physicians have treated both the 
veteran.  He has been variously diagnosed as having pulmonary 
fibrosis, pulmonary emphysema, and chronic obstructive 
pulmonary disease (COPD).  One of his private physicians, 
G.C. Winslow, M.D., submitted a letter which was received in 
March 1993.  Dr. Winslow stated that the veteran believed 
that he had been exposed to leaded octane gasoline during 
service while working in confined areas and the veteran 
believed that this exposure resulted in his current pulmonary 
problems.  Dr. Winslow stated that this "could be the 
case."  However, in April 1999, the veteran was afforded a 
VA pulmonary examination.  The examiner conducting the 
examination indicated that it was not as likely as not that 
the veteran current lung disability (diagnosed as mild COPD) 
was related to his reported 6 to 9 month exposure during 
service to asbestos, gasoline fumes, and chemical toxins.  
The examiner opined that the veteran's COPD was related to 
smoking.  In August 1999, the veteran was afforded another VA 
examination.  Upon physical examination and testing, the 
examiner concluded that the veteran had mild obstructive 
airway disease and emphysema.  The examiner indicated that 
the veteran did not have fibrosis or asbestosis.  The 
examiner opined that since there was no evidence of pulmonary 
fibrosis, he had no reason to believe that current pulmonary 
impairment was related to claimed exposure to toxins during 
service.  

In July 2000, a statement was received from Dr. Winslow in 
which Dr. Winslow stated that the veteran has "lung damage" 
and that "smoking could have been an attributing factor."

Also of record are lay statements from the veteran's brother, 
his ex-wife, a fellow servicemember, and a friend.  The 
veteran's brother indicated that the veteran never smoked 
before he entered service and he believed that the veteran 
would never have started smoking unless he had been in the 
military.  The veteran's ex-wife stated that she married the 
veteran before he entered service and that he did not smoke 
at that time.  After he entered service, she indicated that 
he began smoking.  She related that the veteran had told her 
at the time that if he did not take a smoking break, he would 
not get a break at all.  The fellow servicemember indicated 
that he joined the military with the veteran and went through 
boot camp with the veteran.  He stated that he knew that the 
veteran did not smoke during boot camp.  The veteran's friend 
indicated that he had known the veteran since 1944, which was 
prior to his entry onto active duty.  He related that prior 
to the veteran's entry onto active duty, he did not smoke, 
but after his discharge from service, he was smoking a pack 
or more per day.  The friend indicated that since he saw the 
veteran back then on a daily basis, he knew this information 
for certain.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded, 
or plausible, claim.  38 U.S.C.A. § 5107 (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In the recent case of 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000), the 
Federal Circuit Court emphasized that the threshold for a 
well-grounded claim is very low.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468 citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Alternatively, a claim may be well grounded if a chronic 
condition is shown in and post service, or, if not 
established as chronic, (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997).  A lay person is competent to testify only 
as to observable symptoms.  See Savage; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

In this case, the Board finds that the veteran's claim for 
service connection for a pulmonary disability is plausible 
with respect to two of the three theories advanced.  As the 
theory that the veteran's disability is due to claimed 
exposure to gasoline toxins in service, the Board notes that 
the veteran has asserted experiencing lung problems in 
service and there is current evidence of pulmonary 
disability.  In addition, in March 1993, Dr. Winslow stated 
that the veteran believed that he had been exposed to leaded 
octane gas during service while working in confined areas, 
that the veteran believed that this exposure resulted in his 
current pulmonary problems, and that, in his opinion, this 
"could be the case."  In light of Caluza and, in 
particular, the recent Hensley case, the Board finds that Dr. 
Winslow's statement in sufficient to constitute competent 
evidence of a nexus between current disability and service.  

Likewise, the veteran's theory that his pulmonary disability 
developed secondary to nicotine dependence and tobacco use in 
service, is plausible. 

In a precedent opinion, VA's Office of General Counsel set 
forth a two-pronged sequential analysis for determining 
whether a claimant is entitled to service connection for the 
cause of the veteran's death on the premise that he became 
chemically addicted to nicotine from chronic smoking that 
began while he was on active duty in the military.  The 
Office of General Counsel indicated that, for service 
connection to be warranted in these types of cases:

(1) the veteran must have acquired a 
chemical dependence on nicotine during 
service; and

(2) his nicotine dependence must have 
been the proximate cause of his death.

See VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis-concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service-is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  Service connection 
based on smoking and nicotine dependence may not be granted 
pursuant to claims filed after June 9, 1998.  See Public Law 
No. 105-206, 112 Stat. 685, 865-66 (1998) (codified at 
38 U.S.C. § 1103).

Here, as noted in the Board's May 1998 remand, the veteran 
has asserted a relationship between smoking and his pulmonary 
disability since at least December 1997 (during a 
videoconference hearing).  As regards this assertion, again, 
there is lay evidence of lung problems and cigarette smoking 
during service (the veteran's testimony and the lay 
statements) and there is competent medical evidence of 
current pulmonary disability.  In addition, in a letter 
received in July 2000, Dr. Winslow indicated that the veteran 
has "lung damage" and that "smoking could have been an 
attributing factor."  Also, two VA examiners have attributed 
current lung disability to smoking.  In light of Caluza and, 
in particular, the recent Hensley case, the Board finds that 
Dr. Winslow's statement and the 2 recent 1999 VA examination 
reports, combined with the lay statements, are sufficient to 
constitute competent evidence of a nexus between current 
disability and service.  

Under these circumstances, the Board finds that the claim for 
service connection for a pulmonary disorder is plausible, 
and, hence, well grounded.


ORDER

As the claim for service connection for a pulmonary disorder, 
variously diagnosed as pulmonary fibrosis, emphysema, and 
COPD, is well grounded, the appeal is allowed to that extent.


REMAND

As the veteran has presented a well-grounded claim for 
service connection for a pulmonary disorder, VA has a duty to 
assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a).  

Initially, the Board acknowledges that, while the record 
currently includes plausible evidence to support the claim 
for service connection based exposure to gasoline toxins, and 
smoking/nicotine dependence, there is no competent medical 
evidence linking current pulmonary disorder to claimed 
asbestos exposure in service.  However, as the veteran's 
other theories of entitlement are well grounded, the duty to 
assist attaches to this theory, as well.  See Schroeder v. 
West, No. 99-7103 (Fed. Cir. May 18, 2000).  The Schroeder 
case involved a claim where the claimant established a well-
grounded case for service connection due to Agent Orange 
exposure and the United States Court of Appeals for the 
Federal Circuit determined that the duty to assist was also 
triggered with regard to the direct service connection issue.  
The Federal Circuit held that once a veteran has properly 
made out a well-grounded claim for a current disability as a 
result of a specific in-service occurrence or aggravation of 
a disease or injury, the agency's duty to assist pursuant to 
38 U.S.C.A. § 5107(a), as further explained in 38 C.F.R. 
§§ 3.102 and 3.103, attaches to the investigation of all 
possible in-service causes of that current disability, 
including those unknown to the veteran.  Thus, in light of 
the Schroeder case, the RO must develop and adjudicate the 
current claim based on the veteran's claimed asbestos 
exposure, as well.

First, the RO should obtain and associate with the record all 
outstanding records of pertinent medical treatment.  The 
record reflects that the veteran has been afforded treatment 
for pulmonary disability from the VA Medical Center in 
Houston, Texas.  He has also been afforded private treatment 
from Dr. Winslow and Dr. Thomas; these doctors should also be 
offered the opportunity to provide further explanation for 
their prior opinions, noted above.  

Then, the veteran should be afforded another VA pulmonary 
examination.  The examiner should be requested to review the 
veteran's claims file and pertinent medical history, 
pulmonary history.  The examiner should provide an opinion as 
to whether it is as likely as not that the veteran's current 
pulmonary problems are related to claimed exposure to 
gasoline and chemical toxins during service; that nicotine 
dependence arose in service and directly resulted in the 
veteran's current pulmonary problems; and/or that  the 
veteran's current pulmonary problems are related to claimed 
asbestos exposure during service.

In adjudicating the claim, the RO must consider all relevant 
evidence, particularly, all that added to the claims file 
since the issuance of the last supplemental statement of the 
case (to include that received shortly following the June 
2000 hearing).  The RO must also consider all pertinent legal 
authority, to include relevant opinions of the VA General 
Counsel:  19-97 (as regards smoking/nicotine dependence), and 
4-2000 (as regards asbestos exposure).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
copies of all VA clinical records from 
the VA Medical Center in Houston, Texas, 
that are not already in the claims file.

2.  The RO should obtain and associate 
with the claims file all outstanding 
copies of private medical records from 
Drs. Winslow and Thomas that that are not 
already in the claims file.  Drs. Winslow 
and Thomas should be given an opportunity 
to provide further explanation for their 
opinions regarding the etiology of the 
veteran's pulmonary disorder, to include 
citation to specific evidence of record. 

3.  After all available documents 
received pursuant to the development 
requested in paragraphs 1 and 2 have been 
associated with the claims file, the 
veteran should be afforded a VA pulmonary 
examination, if possible, by a specialist 
who has not previously examined the 
veteran.  All indicated tests and 
studies, to x-rays and pulmonary function 
tests should be completed, and all 
clinical findings reported in detail.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and evaluation of the veteran, the 
examiner should provide an opinion as 
whether it is as at least as likely as 
not that any current pulmonary disability 
is the direct result of claimed in-
service exposure to gasoline and chemical 
toxins during service; claimed in-service 
exposure to asbestos; and/or smoking.  If 
the examiner determines that current 
pulmonary disability is the result of 
smoking, he/she must also offer an 
opinion as to whether it is at least as 
likely as not that nicotine dependence 
arose in service.  All examination 
findings, along with the complete 
rationale for all opinion expressed and 
conclusions reached, should be set forth 
in a typewritten report. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for a pulmonary 
disorder, variously diagnosed as 
pulmonary fibrosis, emphysema, and COPD, 
under all theories of entitlement 
advanced by the veteran, and in light of 
all pertinent evidence and legal 
authority, to include VAOPGCPREC 19-97 
(as regards smoking/nicotine dependence) 
and 4-2000 (as regards claimed asbestos 
exposure).  The RO must provide full 
reasons or bases for its determinations, 
citing to all evidence and legal 
authority, and addressing all concerns 
noted in this REMAND.  

6.  If the action taken is adverse to the 
veteran, the RO should furnish him and 
representative an appropriate 
supplemental statement of the case 
(including a summary of all relevant 
evidence added to the record since the 
last supplemental statement of the case, 
and citation and discussion of the 
applicable laws and regulations) and 
afford them the appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



